Case 2:20-cv-12521-DML-APP ECF No. 43, PageID.1363 Filed 03/17/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

ENERGY MICHIGAN, INC., and
ASSOCIATION OF BUSINESSES
ADVOCATING TARIFF EQUITY,

                       Plaintiffs,                           Case Number 20-12521
v.                                                           Honorable David M. Lawson

MICHIGAN PUBLIC SERVICE
COMMISSION, DANIEL C. SCRIPPS,
SALLY A. TALBERG, and
TREMAINE L. PHILLIPS,

                       Defendants,

and

CONSUMERS ENERGY COMPANY,

                  Intervening defendant.
_______________________________________/

                  ORDER GRANTING IN PART MOTION TO DISMISS

       This matter is before the Court on the defendants’ motion to dismiss. According to the

submissions of the parties and counsels’ statements at oral argument, held via video

teleconferencing technology on March 16, 2021, the plaintiffs agree that this Court has no

jurisdiction over the claim against defendant Michigan Public Service Commission because of the

immunity conferred by the Eleventh Amendment. At the conclusion of the hearing, the Court

announced from the bench its decision to grant in part the defendants’ motion as to that party only.

       Accordingly, ORDERED that the defendants’ motion to dismiss (ECF No. 20) is

GRANTED IN PART for the reasons stated on the record.
Case 2:20-cv-12521-DML-APP ECF No. 43, PageID.1364 Filed 03/17/21 Page 2 of 2




       It is further ORDERED that the complaint against defendant Michigan Public Service

Commission, only, is DISMISSED WITHOUT PREJUDICE. The defendants’ motion remains

under advisement in all other respects.

                                                      s/David M. Lawson
                                                      DAVID M. LAWSON
                                                      United States District Judge
Dated: March 17, 2021




                                          -2-
